 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ELBA HUANTE,                                       CASE NUMBER: 1:18-cv-01679-GSA
 7
                         Plaintiff,
 8                                                       ORDER DIRECTING DEFENDANT
             v.                                          TO RESPOND TO PLAINTIFF’S
 9                                                       MOTION FOR ATTORNEY FEES
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.
12

13
            Defendant is DIRECTED to respond to Plaintiff’s fee motion (Doc. 22), or indicate lack
14
     of objection to the motion, by July 12, 2021.
15

16   IT IS SO ORDERED.
17      Dated:     June 29, 2021                         /s/ Gary S. Austin
18                                                   UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                     1
